Citation Nr: 1129836	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  06-35 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a neck disability, including as secondary to a service-connected lumbosacral spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1969 and from December 1969 to December 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.    

In a decision issued in September 2010, the Board denied the Veteran's claim for service connection for a neck disability.  He appealed that decision to the United States Court of Appeals for Veteran Claims (Court).  In March 2011, the Court vacated the September 2010 Board decision and remanded this claim for readjudication consistent with instructions outlined in a March 2011 Joint Motion for Remand (Joint Motion).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Joint Motion noted that, although the Veteran had raised the issue of whether his neck disability was secondary to his service-connected lumbosacral disability, this issue had not yet been adjudicated by VA.  Review of the record reveals that, in September 2003, the RO sent the Veteran a letter indicated that he needed "[m]edical evidence of a current [neck] disability as well as evidence showing a connection between [his] neck pain secondary to service-connected lumbosacral strain."  

During the pendency of this appeal, the criteria for establishing service connection on a secondary basis was revised.  Under the revised 38 C.F.R. § 3.310(b), effective October 10, 2006, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease will be service connected.  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury, however, unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).  Because the Veteran was not provided adequate notice of the criteria for substantiating a claim of secondary service connection, the Board finds that, on remand, appropriate notice should be issued.  

The Veteran was afforded a VA examination in March 2010.  The March 2010 examiner opined that the Veteran's current neck problem was not caused by or the result of the (conceded) blast injury in 1968.  The examiner also noted that the record was silent for any complaints of neck pain from the injury in 1968 until he complained of increasingly severe neck pain shortly before 2005.  As noted in the Joint Motion, the Board's decision did indicate that a portion of the March 2010 VA examiner's rationale was inaccurate because the Veteran is shown to have first complained of neck problems in 1995, not 2005.  The Board found in its September 2010 decision that the March 2010 VA examiner's error had no significant affect on the probative value of his opinion and noted that the examiner opined that there was no indication the Veteran's current neck disability is the result of trauma.  The Joint Motion found that the Board had erred because it failed to discuss a June 2003 treatment record which included evidence indicating the Veteran stated he suffered from neck pain "after an accident at work [in the service] in 1968."  

Further review of the evidence of record reveals that there are numerous complaints of neck trauma as a residual of the blast injury during service prior to 2005.  Upon further consideration of this appeal, and in light of the discussion found in the Joint Motion, the Board concludes that the VA examiner's March 2010 opinion was based on inaccurate factual premise and is inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that a physician's opinion based on an inaccurate factual premise has no probative value); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (finding that a VA examination must be based on an accurate factual premise).  Accordingly, the Board also finds that, on remand, the Veteran should be scheduled for another VA examination to determine the nature and etiology of his neck disability, including as secondary to a service-connected lumbosacral spine disability.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate VCAA notice on his claim of service connection for a neck disability, including as secondary to a service-connected lumbosacral spine disability.  See 38 C.F.R. § 3.310.  A copy of this notice letter, and any reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his neck disability.  The claims file and a copy of this remand must be sent to the examiner for review in conjunction with this examination.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history of his neck disability, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, the examiner should be asked to identify any current neck disability experienced by Veteran.  The examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a neck disability, if diagnosed, is related to the Veteran's active service or any incident of service, to include a rocket propelled grenade (RPG) explosion.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected lumbosacral spine disability caused or aggravated (permanently worsened) a neck disability, if diagnosed.  If the examiner concludes that the Veteran's service-connected lumbosacral spine disability aggravated a neck disability, then he or she should specify, if possible, the degree of additional disability (pathology/impairment) that resulted from such aggravation, indicating the "baseline" severity of such disability prior to any aggravation by the lumbosacral spine disability and the level of severity existing after the aggravation occurred.  A complete rationale must be provided for any opinions expressed.  

3.  Thereafter, readjudicate the Veteran's claim of service connection for a neck disability, including as secondary to a service-connected lumbosacral spine disability.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

